                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA

                             Plaintiff,

-vs-                                                               Criminal Action No.
                                                                   19-00357-01-CR-W-BP
DYQWON D. BROWN,

                        Defendant.
_____________________________________

                   MEMORANDUM OF MATTERS DISCUSSED AND
                   ACTION TAKEN AT PRETRIAL CONFERENCE

The following matters were discussed and action taken during the pretrial conference:

PENDING CHARGE:              Felon in possession of ammunition, in violation of 18 U.S.C. §§
                             922(g)(1) and 924(a)(2)

TRIAL COUNSEL:
      Government: Ashleigh Ragner & Sarah Rasalam
           Case Agent: KCPD Detective Nicholas Sola or ATF Special Agent John Hegarty
      Defense:    S. Chase Higinbotham, Jr.

OUTSTANDING MOTIONS:                 The parties request a pretrial conference with the trial judge
                                     to litigate the following motions in advance of trial. Both
                                     parties believe that resolution of these issues will affect
                                     ultimate resolution of this case and, if tried, the length of
                                     trial.

                                     Government’s Notice of Intent to Offer Evidence Pursuant
                                     to Rule 404(b) (Doc. 62)

                                     Government’s Notice of Intent to Offer Evidence of Other
                                     Crimes, Wrongs or Bad Acts That Is Inextricably
                                     Intertwined With The Charged Offense, Or In The
                                     Alternative, Under Federal Rule of Evidence 404(b) (Doc.
                                     63)

                                     Government’s Notice of Intent to Offer Facebook Evidence
                                     Pursuant to Rule 404(b) (Doc. 64)

                                     Defendant’s Motion Opposing Government’s Proposed
                                     Relevant Conduct Evidence and Rule 404(b) Evidence (Doc.
                                     74)


          Case 4:19-cr-00357-BP Document 77 Filed 09/01/21 Page 1 of 3
ANTICIPATED MOTIONS:                 The Government may file a motion in limine regarding
                                     Missouri’s Second Amendment Preservation Act.

TRIAL WITNESSES:
     Government:         5 with stipulations; 5-6 without stipulations
     Defense:            1 additional witness, including Defendant who may testify

TRIAL EXHIBITS:
     Government:         50 exhibits
     Defense:            No additional exhibits

DEFENSES:
    ( x ) defense of general denial
    ( ) defenses of general denial and _________________________________________

POSSIBLE DISPOSITION:
     ( x ) Definitely for trial; plea agreement provided   ( ) Possibly for trial
     ( ) Motion to continue to be filed                    ( ) Likely a plea will be worked out

TRIAL TIME:           3 days*
         Government’s case including jury selection:    2 ½ days
         Defense case:       ½ day
*Depending on how the above-referenced motions are ruled (Docs. 62, 63, 64, 74), trial could be
as short as 1 ½ days.

STIPULATIONS:
     ( ) not likely
     ( ) not appropriate
     ( x ) likely as to:
           ( ) chain of custody
           ( ) chemist’s reports
           ( x ) prior felony conviction
           ( x ) interstate nexus of ammunition
           ( ) other: ______________________________________________________

UNUSUAL QUESTIONS OF LAW:               None

FILING DEADLINES:

       Witness and Exhibit Lists:
       Government: September 3, 2021
       Defense: September 3, 2021
       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: September 3, 2021
       Jury instructions must comply with Local Rule 51.1

       Motions in Limine: September 3, 2021


          Case 4:19-cr-00357-BP Document 77 Filed 09/01/21 Page 2 of 3
TRIAL SETTING: Criminal jury trial docket commencing September 20, 2021
     Please note: Defense counsel requests the second week of the docket due to settings in
     other courts. If the case is set on the second week, Government counsel is available
     September 27th – 29th.

OTHER:
    ( )      A _____________________-speaking interpreter is required.
    (x)      A hearing device may be needed for a testifying witness.

      IT IS SO ORDERED.

                                                       /s/ Jill A. Morris
                                                       JILL A. MORRIS
                                                       United States Magistrate Judge




                                            3



          Case 4:19-cr-00357-BP Document 77 Filed 09/01/21 Page 3 of 3
